Citation Nr: 1442322	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint and disc disease.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.  He was awarded the Combat Infantryman Badge, among other decorations.

This matter came to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2013 for further development.  

The Veteran testified at a July 2012 Board videoconference hearing; a transcript is of record.  In June 2014, the RO notified the Veteran that the Acting Veterans Law Judge who presided over his hearing was no longer at the Board.  The Veteran was provided the option to testify before another Board member.  However, by a form received in June 2014, the Veteran declined the opportunity and expressed his desire to have his case considered based on the evidence of record.

The claim of an increased rating for bilateral hearing loss been raised by the record (specifically, in a claim received in March 2014), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion as the VA examination reports of record are inadequate.  

The Veteran asserts that his back and neck disabilities stem from jumping out of helicopters while serving in Vietnam and that he has had symptoms since.  There is no evidence of record documenting the presence of back and/or neck disabilities in service or shortly thereafter.  However, by virtue of his Combat Infantryman Badge, the VA has determined that the Veteran did engage in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions regarding the combat related back and neck injury are accepted despite the lack of supporting documentation in service treatment records.  The Veteran, however, must still submit evidence establishing a casual nexus between an in-service event and his current disability.  See Kessel v. West, 13 Vet. App. 9 (1999).  

The Veteran has been afforded several VA examinations, which the Board find to be inadequate.  The first VA examiner in October 2007 provided no nexus opinion.  The next VA examiner in November 2011 provided an inadequate medical opinion based on the following: "separation exam from the military documents no neck or back conditions.  Also there are no immediate post-military medical records (civilian or military) that document a neck or back condition."  Overall, the opinion is inadequate as it is premised solely on the absence of evidence in service.  Here, the examiner impermissibly ignored lay assertions of in-service symptoms, which renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Subsequent to the Board's June 2013 remand, the Veteran was afforded a VA examination in October 2013; however, the examiner did not provide a nexus opinion.  

Furthermore, private and VA medical opinions of record are based on an incomplete medical history that do not address post-service injuries.  A January 2000 VA treatment record notes a history of motor vehicle accidents and work-related injuries "to back and foot..."  Social Security Administration (SSA) records show that on an August 1999 Disability Report, the Veteran stated that low back problems first bothered him in May 1995.  On an October 1999 Pain Questionnaire, the Veteran reported that he began having lower back and neck pain in 1978 when he was involved in a car accident.  When asked how his pain has changed since it began, he responded: "Has gotten worse because of two other car accidents, did damage to back and neck.  [T]wo motorcycle accidents....  Back and neck injury ....  Hurt at work three different times....  Hurt back a few times."  This medical history should be considered by the VA examiner when rendering an opinion.  

Based on the foregoing, additional development is warranted to obtain an adequate VA medical opinion before the Board can proceed with appellate review.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the remand reasons above, any outstanding and updated private and VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the back and neck disabilities.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  Thereafter, forward the claims folder and any pertinent records to the October 2013 VA examiner for review and addendum opinions addressing the questions posed below.  

If the October 2013 VA examiner is no longer available, the claims folder should be forwarded to an appropriate physician to obtain the opinions.  If either examiner determines that the opinions cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should render opinions as to each of the following:

Lumbar Spine

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current lumbar spine disability is causally related to service?  

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current lumbar spine disability is related to any intercurrent injury/ies to the Veteran's lumbar spine that occurred after his separation from service in May 1969 (motor vehicle accident, work-related injury, etc.)?

Cervical Spine

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current cervical spine disability is causally related to service?  

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current cervical spine disability is related to any intercurrent injury/ies to the Veteran's cervical spine that occurred after his separation from service in May 1969 (motor vehicle accident, work-related injury, etc.)?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service treatment records.  The examiner should be mindful that as a recognized combat Veteran, the appellant's assertions regarding the combat-related back and neck injuries are accepted despite the lack of supporting documentation in service treatment records.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

